DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered. 

Drawings
The drawings are objected to because some of the claimed subject matter is not clearly shown, as indicated by the 112 rejection below. Fig. 4 has reference character 28 not pointing to anything and also there seems to be reference characters for slots 29a and 29b as required by the claims and mentioned in paragraph [0041] of the PGpub version.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include “wherein the second opening includes a plurality of slots” which is somewhat unclear. The Applicant has elected Species A which is represented by Figs. 2-4. Looking at Fig. 4, it should initially be noted that the openings are not labeled in the drawings, but there is a central opening lying on the axis and the protrusion 38 fits in the first opening. There are a couple other openings shown that the tab 39 fits into. The PGpub version, paragraph [0041], defines these openings as slots 29a and 29b. Claim 1 defines there to be a second opening, which it is assumed to be referring to at least one of these slots 29a or 29b. Then the claim says the second opening includes a plurality of slots, which makes it seem like one of the peripheral openings has slots within the opening itself. However, it seems that what is intended to be claimed is that there can be plurality of the slots 29a and 29b. Therefore, it seems the claim may be more precisely defining the invention by changing “the base including a first opening and a second opening” five lines from the bottom to --the base including a first opening and a plurality of slots--. Then, the amended portion could just say, “wherein the plurality of slots are spaced apart at 5 degree increments.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones (US 5683399), in view of Bader et al. (DE 10202582; “Bader”).
Claim 1, Jones discloses an alignment guide (Fig. 1), comprising: a shaft (12) having a longitudinal axis (long axis of shaft); a housing (Fig. 10; 130) configured to be attached to the shaft, wherein the housing comprises a base (Fig. 8; 128) fixedly attached to the shaft (Figs. 1-10; col. 5, lines 7-33), and an upper portion (Fig. 8; 126) rotatable about a first axis (axis running through the housing), wherein the first axis is substantially perpendicular to the longitudinal axis when the housing is attached to the shaft (Fig. 1); a guide arm (Fig. 8; upper part of 126, 122, and 124) having a first portion (upper part of 126; also see Fig. A below) and a second portion (124), the first portion including a first leg (Fig. 9; upper portion of 126) and a second leg (Fig. 8; 122), the first leg  being attached to the housing (Fig. 8) and the second leg extending from the first leg at a non-parallel angle from the first leg (Fig.8), the second portion extending from the second leg of the first portion at a first predetermined angle (angle between 122 and 124); wherein the first portion is attached to the upper portion of the housing and the base (Figs. 1-10; col. 5, lines 7-33). 
However, Jones does not disclose the housing to have a plate that is rotatable relative to the base and shaft, and the base and plate having the tabs and protrusions.
Bader teaches an angle adjusting mechanism (Figs. 2 and 3) that includes base (Fig. 2; 49) and plate (Fig. 3; 66) engaging feature (Figs. 2-3), that allows the plate/housing to rotate about an axis relative to the shaft (Figs. 2-3), wherein the plate includes a first opening (68) and a second opening (any or all of the slots in between the teeth 66), the base includes a protrusion (Fig. 2; 40) and a tab (any of the four tabs 36-39), the protrusion and the tab are configured to extends through the first and second openings respectively (Figs. 2-3), thereby locking the base and plate from rotational movement relative to one another (Figs. 1-3; pages 5-7 of the English translation previously provided), wherein the second opening includes a plurality of slots (Fig. 3; slots between the teeth) spaced apart at 5 degree increments (Fig. 3; page 6 of English translation says the teeth are at 2.5 degree intervals so every other slot is 5 degrees, which meets the claim limitation). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the angle adjusting mechanism of Bader, to the guide of Jones, in order to allow the housing to be adjustable to be able to put the guide arm in a variety of positions (abstract) rather than just the two positions that Jones teaches.
It should also be noted that the base has the tabs and the plate has the openings, which is reverse from the claim requirements. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the male and female components of the adjusting mechanism, since it has been held that reversing the male and female engaging components only requires routine skill in the art.


    PNG
    media_image1.png
    547
    471
    media_image1.png
    Greyscale

Fig. A: Annotated figure of Jones to help show how the combination could be made as well as pointing out limitations of the claim.

Claim 3, Jones in view of Bader disclose the guide of claim 1, Jones also discloses wherein the first predetermined angle is approximately 90 degrees (Fig. 8; note the angle between the two arm portions 122 and 124). 
Claim 4 Jones in view of Bader disclose the guide of claim 1, Jones also discloses wherein the angle defined by the first axis and the second lies in a range from 30-50 degrees (Fig. 8; the top side of 122 seems to be at an angle of about 40 degrees relative to the axis running through part 126). 
Claim 5, Jones in view of Bader disclose the guide of claim 1, Jones also discloses wherein the angle defined by the first axis and the second axis is approximately 40 degrees (Fig. 8; the top side of 122 seems to be at an angle of about 40 degrees relative to the axis running through part 126). 
Claim 6, Jones in view of Bader disclose the guide of claim 1.
However, Bader only teaches the arc to be 60 degrees (Bader - Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the distance of the arc to be at least 35 degrees in each direction resulting in a total arc of at least 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a rotatable base and plate that rotates 60 degrees arc), discovering the optimum or workable ranges involves only routine skill in the art.
Claim 7, Jones in view of Bader disclose the guide of claim 4.
However, Bader only teaches the arc to be 60 degrees (Bader - Fig. 2), wherein the base and the plate are positionable at five degree increments with the arc of 60 degrees (Bader - Figs. 2 and 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the distance of the arc to be at least 35 degrees in each direction resulting in a total arc of at least 70 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. a rotatable base and plate that rotates 60 degrees arc), discovering the optimum or workable ranges involves only routine skill in the art.
Claim 8, Jones in view of Bader disclose the guide of claim 4, Jones also discloses wherein the second portion is a length that is in the range from about 50 mm to 150 mm (Figs. 1-10; note that the tool is used for the same type of surgery, so while the specific length is not given, it is clear from the drawings and application that the arms will about be in the range). 

Response to Arguments
In response to Applicant’s argument that Jones in view of Bader does not teach the amended limitation, the Examiner respectfully disagrees. As noted above, Bader teaches a plurality of slots spaced apart at 5 degree increments (Fig. 3; page 6 of English translation says the teeth are at 2.5 degree intervals so every other slot is 5 degrees, which meets the claim limitation). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775